Case 2:15-cv-02451-CJB-JVM Document 252-2 Filed 03/31/20 Page 1 of 5

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF LOUISIANA

SECURITIES AND EXCHANGE *

COMMISSION * CIVIL ACTION 2015-2451
ve

versus * CJB-JVM
*

RONALD L. BLACKBURN, ET ALS. =

VATA RERERERRE RRR RR REL ERE TET

POLITE REMINDER OF FACTS LONG AGO FORGOTTEN

Defendants Ronald L. Blackburn and Michael A. Mulshine hereby remind
the Court of facts that the mere passage of time may have erased. Oral

argument would also advance the “...ends of justice...”, a seemingly lost art:

[1] Treaty Energy was formed in December 2008 through a
reverse merger of a private oil and gas company, Treaty
Petroleum and with a public company, Alternate Energy.

[2] The reverse merger required approval from the Financial
Industry Regulatory Authority (“FINRA”), which occurred in
December of 2008.

[3] When the reverse merger took place, Ronda Hyatt, David
Hallin and Gary Dunham were the officers of the company
and members of the Board of the Directors.

[4] From the outset, Treaty has been a publicly traded company
whose common stock was registered with the Securities &
Exchange Commission under Section 12(g) of the 1933
Securities Act.

[5] In January 2009, Treaty’s common stock began trading on
the OTC Bulletin Board under the ticker symbol “TECO”.

1
Case 2:15-cv-02451-CJB-JVM Document 252-2 Filed 03/31/20 Page 2 of 5

[6] David Hallin, Ronda Hyatt and Gary Dunham constituted the
first Board of Directors of Treaty in 2009.

[?] From April 2010 until July 2014, Andrew Reid served as the
Chief Executive Officer and Chairman of the Board.

[8] From November 2011 until January 2013, Bruce Gwyn served
as Treaty’s Co-CEO with Reid; from January 2013 until
March 2014, Gwyn Served as CEO.

[9] Ronald Blackburn never served as an officer or director of
Treaty but was retained by Treaty as a consultant to assist
in seeking business opportunities for the company from April
2010 until July 2014.

[10] Michael A, Mulshine has never served as an officer or
director of Treaty but was retained as a consultant to assist
management in compliance with federal and state laws and
regulations.

[11] Blackburn has never been an issuer, underwriter or dealer
of Treaty stock and has never been subject to the
requirements of Section 5 of the Securities Act.

[12] Reid has never been an issuer, underwriter or dealer of
Treaty stock and has never been subject to the requirements
of Section 5 of the Securities Act.

[13] Mulshine has never been an issuer, underwriter or dealer of
Treaty stock and has never been subject to the requirements
of Section 5 of the Securities Act.

[14] Gwyn has never been an issuer, underwriter or dealer of
Treaty stock and has never been subject to the requirements
of Section 5 of the Securities Act.

[15] Blackburn did not intentionally, knowingly or with severe
recklessness with respect to the truth make untrue
statements of material facts or omissions of material facts

2
Case 2:15-cv-02451-CJB-JVM Document 252-2 Filed 03/31/20 Page 3 of 5

relative to the sale of Treaty stock at any time relevant to the
allegations of the Complaint.

[16] Reid did not intentionally, knowingly or with severe
recklessness with respect to the truth make untrue
statements of material facts or omissions of material facts
relative to the sale of Treaty stock at any time relevant to the
allegations of the Complaint.

[17] Gwyn did not intentionally, knowingly or with severe
recklessness with respect to the truth make untrue
statements of material facts or omissions of material facts
relative to the sale of Treaty stock at any time relevant to the
allegations of the Complaint.

[18] Mulshine did not intentionally, knowingly or with severe
recklessness with respect to the truth make untrue
statements of material facts or omissions of material facts
relative to the sale of Treaty stock at any time relevant to the
allegations of the Complaint.

[19] All Form 8-Ks, 10-Ks and 10-Qs, filed by Treaty with the SEC
during the relevant times at issue in the Complaint were true
and correct, did not omit material information and were not
misleading.

[20] The original Board of Directors when Treaty began trading
on January 27, 2019 was David Hallin, Ronda Hyatt and Gary
Dunham.

[21] Blackburn was a major shareholder and affiliate of Treaty
until approximately November 2011, when his ownership
interest fell to less than 10%.

[22] The information published by Treaty in the form of Press
Releases regarding the Joint Venture in Belize was at all
times accurate and at all times, the Press Releases
contained a forward-looking statement which read as
follows:
Case 2:15-cv-02451-CJB-JVM Document 252-2 Filed 03/31/20 Page 4 of 5

Statements herein express management's beliefs and
expectations regarding future performance and are
forward-looking and involve risks and uncertainties,
including but not limited to, raising working capital
and securing other financing, responding to
competition and rapidly changing technology and other
risks. These risks are detailed in the Company’s
filings with the Securities and Exchange Commission,
including Forms 10-KSB, 10-QSB and 8-K. Actual
results may differ materially from such forward
looking statements.”

Respectfully submitted,

/s/_ Henry L. Klein (T.A.)

844 Baronne Street

New Orleans, Louisiana 70113
(504) 586-9971
henryklein44@gmail.com
Case 2:15-cv-02451-CJB-JVM Document 252-2 Filed 03/31/20 Page 5of5
